                    United States District Court
                     District of Massachusetts

                                )
DINA POSADA,                    )
                                )
          Plaintiff,            )
                                )
          v.                    )      Civil Action No.
                                )      18-10989-NMG
ACP FACILITY SERVICES, INC.,    )
MIKE WHITE and JESUS RONQUILLO, )
                                )
          Defendants.           )
                                )


                         MEMORANDUM & ORDER

GORTON, J.

    This case arises from claims of employment discrimination

brought by Dina Posada (“Posada” or “plaintiff”), a former

employee of the defendant corporation, ACP Facility Services,

Inc. (“ACP”).   Posada alleges that ACP, Mike White, ACP’s Chief

Operating Officer (“COO”) (“White”) and Jesus Ronquillo,

plaintiff’s direct supervisor (“Ronquillo”) (collectively

“defendants”), discriminated against her on the basis of sex and

race which ultimately caused her to terminate her employment

with ACP.    She now brings both federal and state law claims for

hostile work environment and retaliation pursuant to Title VII

of the Civil Rights Act (“Title VII”), 42 U.S.C. §§ 2000e, et

seq., and M.G.L. c. 151B, § 4 (“Chapter 151B”).




                                 -1-
     Before the Court are defendants’ motion to dismiss the

amended complaint (Docket No. 20) and plaintiff’s motion to

strike the affidavits and exhibits attached to that motion to

dismiss (Docket No. 23).     For the reasons that follow, those

motions will be allowed, in part, and denied, in part.

I.   Motion to Strike

     There is a dispute as to which documents this Court may

consider in ruling on defendants’ motion to dismiss.     The

standard rule is that a court may not consider, in ruling on a

motion to dismiss, documents that are neither attached to nor

expressly incorporated in the complaint unless the motion is

converted into one for summary judgment. Watterson v. Page, 987

F.2d 1, 3 (1st Cir. 1993).    The court may, however, consider 1)

documents the authenticity of which are not disputed by the

parties, 2) official public records, 3) documents central to the

plaintiff’s claim and 4) documents sufficiently referred to in

the complaint. Id. at 3-4 (collecting cases).

     Posada contends that the affidavits of Ronquillo and White

submitted in support of defendants’ motion to dismiss and the

exhibits attached thereto cannot be considered by the Court and

thus must be stricken.   The Court agrees that neither of the

affidavits submitted by defendants can be considered on a motion

to dismiss because they assert facts not alleged in the amended

complaint and do not fall within the exceptions noted above.

                                 -2-
Nor will the Court consider 1) any of the internal documents of

ACP attached as exhibits to those affidavits because they are

not expressly incorporated in the amended complaint or

sufficiently referred to therein, or 2) the emails allegedly

sent by Posada to White, Ronquillo and other employees of ACP

because those emails were never mentioned in the amended

complaint or attached thereto.

      The Court will, however, consider the decisions of the

following agencies rendered in connection with this case: 1) the

Department of Unemployment Assistance affirming the denial of

Posada’s claim for unemployment insurance benefits, 2) the

Massachusetts Commission Against Discrimination (“the MCAD”)

denying her claim of employment discrimination for lack of

probable cause and 3) the Equal Employment Opportunity

Commission (“the EEOC”) summarily adopting the findings of the

MCAD and dismissing plaintiff’s claim of discrimination.     All of

those documents are official public records which can be

considered on a motion to dismiss.

      Accordingly, plaintiff’s motion to strike will be allowed,

in part, and denied, in part.

II.   Background

      A.   The Facts

      Posada is a woman of Salvadoran descent who lives in

Somerville, Massachusetts.   She had experience in the cleaning

                                 -3-
industry prior to her employment by ACP, a corporation with its

principal place of business in Woburn, Massachusetts.      ACP

provides cleaning, maintenance and other services for commercial

offices and buildings.    White is the COO and Ronquillo the

current Vice President of Operations who was Posada’s direct

supervisor during the relevant period.    White also had

supervisory authority over Posada.

     Posada was hired as a manager by ACP in or about March,

2015.    Shortly thereafter, she and another female employee began

training for new employees.   Posada alleges that the other

female employee left the training almost immediately “based upon

her treatment” but does not describe that treatment.       Posada

completed the training but, without elaborating, claims that she

was treated differently than the male managers because she was a

woman who was hired over at least one other male employee and

was resented by other male employees as a result.

     One employee, identified in the amended complaint as “Mr.

Alvarado” (“Alvarado”), allegedly threatened and intimidated

Posada, warning her that “she better watch out”.    She allegedly

reported those threats to Ronquillo and was afraid to go into

the parking garage when Alvarado was around but no action was

taken.   Ronquillo allegedly told her that “all women just make

stuff up” and made comments about her personal life and her



                                -4-
boyfriend in front of her co-workers which were intended to

humiliate her.

    At some point during her employment, Ronquillo assigned

Posada a project with an unrealistic deadline.    When she

complained, he simply ignored her.    She claims that she worked

on the project but never received any feedback.   Posada submits

that no other managers were assigned similar projects and that

she was given the project as a pretext for firing her when she

failed to meet the assigned deadline.   Furthermore, she alleges

that at some point while working on the project, she left work

for a family emergency and notified the appropriate person at

ACP of her absence.   Ronquillo allegedly confronted that female

employee and berated her for Posada’s purported failure to

follow protocol.   Posada believes the female employee has since

left ACP.

    In August, 2015, a day after the deadline for the project,

White and Ronquillo scheduled a meeting with Posada to discuss

her failure to complete the assignment.   She felt there was no

reason for the COO to be present at that meeting and thus

concluded that her supervisors were targeting her merely because

she was a woman.   Posada says that at that meeting, White and

Ronquillo verbally attacked her but adds no specifics.       Posada

“just wanted to get out of the situation” and thus she told them

she would give a 30-day or two-week notice of resignation.      She

                                -5-
was allegedly told, however, to leave immediately.   She contends

that Alvarado was permitted to give a two-week notice before he

left the company and that other male employees were allowed to

give notice before terminating their employment.    Posada

concludes that White and Ronquillo intended to coerce her into

resigning at the meeting.

    Posada avers that as a result of the above described

misconduct, she has suffered severe emotional distress and lost

wages.

    B.      Procedural History

    In September, 2015, Posada filed a claim for unemployment

benefits.   After a hearing, the Department of Unemployment

Assistance denied Posada’s claim, finding that she had left work

voluntarily without good cause attributable to the employer.

That denial of benefits was affirmed on appeal.

    At some point after the termination of her employment with

ACP, Posada filed a claim with the MCAD for employment

discrimination on the basis of sex.    In that complaint, she

alleged hostile work environment and retaliation.    The MCAD

found a lack of probable cause on both counts and dismissed her

claim.   That decision was affirmed on appeal in April, 2017.    In

February, 2018, the EEOC adopted the findings of the MCAD and

dismissed the claim.



                                 -6-
    In May, 2018, Posada filed a complaint pro se in this Court

for employment discrimination under Title VII and Chapter 151B.

In February, 2019, she filed an amended complaint through

counsel in which she alleges that she was subject to a hostile

work environment and retaliation because of her sex and race.

She submits that the misconduct of defendants effectively

coerced her into resigning from ACP.

    Shortly after the filing of the amended complaint,

defendants filed a motion to dismiss.   They assert that: 1)

there is no individual liability for supervisors and co-workers

under Title VII and thus the federal claims against White and

Ronquillo must be dismissed; 2) plaintiff has failed to allege

facts sufficient to state either federal or state law claims for

sex discrimination under the theories of either hostile work

environment or retaliation; 3) she has failed to allege facts

sufficient to establish individual liability for either White or

Ronquillo under Massachusetts law; and 4) she has failed to

exhaust her administrative remedies with respect to her new

claims for race discrimination and thus those claims must be

dismissed.

III. Motion to Dismiss

    A.   Legal Standard
    To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim

                               -7-
to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).    In considering the merits of

a motion to dismiss, the Court may look only to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference in the complaint and matters of which

judicial notice can be taken. Nollet v. Justices of Trial Court

of Mass., 83 F. Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 248

F.3d 1127 (1st Cir. 2000).   Furthermore, the Court must accept

all factual allegations in the complaint as true and draw all

reasonable inferences in the plaintiff's favor. Langadinos v.

Am. Airlines, Inc., 199 F.3d 68, 69 (1st Cir. 2000).    Although a

court must accept as true all of the factual allegations

contained in a complaint, that doctrine is not applicable to

legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).

    B.   Employment Discrimination

         1.   Legal Standard

    Both Title VII and Chapter 151B prohibit employers from

discriminating against their employees on the basis of sex or

race. 42 U.S.C. § 2000e-2(a)(1); M.G.L. c. 151B, § 4.    Under

Title VII, there is no liability for individual employees who

engage in discriminatory conduct but rather there is only

liability for the employer itself. Fantini v. Salem State Coll.,

557 F.3d 22, 30-31 (1st Cir. 2009).    Under Massachusetts law,

however, an individual employee may be held liable for conduct

                                -8-
that interferes with rights protected under Chapter 151B. See

Beaupre v. Cliff Smith & Assocs., 738 N.E.2d 753, 764-65, 764

n.16, 765 n.19 (Mass. App. Ct. 2000) (citing M.G.L. c. 151B,

§ 4(1), (4), (4A), (5), (16A), and collecting cases).

       Those provisions may be violated by subjecting an employee

to an abusive or hostile work environment. Valentin-Almeyda v.

Municipality of Aguadilla, 447 F.3d 85, 94 (1st Cir. 2006)

(citing Harris v. Forklift Sys., 510 U.S. 17, 21 (1993)).       To

establish a claim for hostile work environment, a plaintiff must

show

       (1) that she (or he) is a member of a protected class;
       (2) that she was subjected to unwelcome sexual [or
       racial] harassment; (3) that the harassment was based
       upon sex [or race]; (4) that the harassment was
       sufficiently severe or pervasive so as to alter the
       conditions of plaintiff’s employment and create an
       abusive work environment; (5) that sexually [or
       racially] objectionable conduct was both objectively
       and subjectively offensive, such that a reasonable
       person would find it hostile or abusive and the victim
       in fact did perceive it to be so; and (6) that some
       basis for employer liability has been established.

Ponte v. Steelcase, Inc., 741 F.3d 310, 320 (1st Cir. 2014); see

also id. at 319 n.9 (acknowledging that the same legal standard

applies to claims for hostile work environment brought under

both federal and state law).

       In assessing whether a work environment is sufficiently

hostile or abusive, courts must consider the totality of the

circumstances, including 1) “the frequency of the discriminatory


                                 -9-
conduct”, 2) “its severity”, 3) “whether it is physically

threatening or humiliating, or a mere offensive utterance” and

4) “whether it unreasonably interferes with an employee’s work

performance”. Harris, 510 U.S. at 23.   A single, isolated

incident of harassment is ordinarily insufficient to establish a

claim for hostile work environment unless the incident was

particularly egregious. Compare Ponte, 741 F.3d at 320 (finding

that two incidents of inappropriate physical contact was

insufficient to establish a hostile work environment), and

Pomales v. Celulares, 447 F.3d 79, 83-84 (1st Cir. 2006)

(holding that a single incident of nonphysical harassing conduct

was insufficient to establish a claim for hostile work

environment), with Gerald v. Univ. of P.R., 707 F.3d 7, 18 (1st

Cir. 2013) (holding that a single incident of physical sexual

assault was sufficiently egregious on its own to demonstrate a

claim for hostile work environment).    The accumulated effect of

numerous offensive comments can constitute a hostile work

environment. Tuli v. Brigham & Women’s Hosp., 656 F.3d 33, 40

(1st Cir. 2011).

    Under Title VII, when a supervisor is responsible for

creating a hostile work environment, the employer is vicariously

liable for the supervisor’s misconduct unless a specific

affirmative defense applies. Noviello v. City of Bos., 398 F.3d

76, 94-95 (1st Cir. 2005) (explaining the elements of the

                              -10-
affirmative defense).    Chapter 151B, however, provides no

affirmative defense to an employer’s vicarious liability for the

hostile work environment created by supervisors. Id. at 95

(citing College-Town, Div. of Interco, Inc. v. Mass. Comm’n

Against Discrimination, 508 N.E.2d 587, 591-94 (Mass. 1987)).

       Under both Title VII and Chapter 151B, when a co-worker

(rather than a supervisor) is responsible for creating a hostile

work environment, the employer is liable for the co-worker’s

misconduct only if the harassment is causally connected to the

employer’s negligence. Id. at 95 (“Typically, this involves a

showing that the employer knew or should have known about the

harassment, yet failed to take prompt action to stop it.”).

       In addition to proscribing workplace harassment, Title VII

and Chapter 151B also prohibit an employer from retaliating

against an employee for opposing an unlawful employment

practice, such as by filing a complaint. 42 U.S.C. § 2000e-3(a);

M.G.L. c. 151B, § 4.    To establish a prima facie claim for

retaliation, the plaintiff must show that 1) she engaged in

protected conduct, 2) she was subjected to an adverse employment

action and 3) there was a causal connection between the

protected conduct and the subsequent adverse employment action.

Valentin-Almeyda, 447 F.3d at 94 (citing Noviello, 398 F.3d at

88).



                                -11-
    An employment action is adverse if it would have dissuaded

a reasonable worker from engaging in protected activity, such as

making a charge of discrimination. Rodriguez-Vives v. P.R.

Firefighters Corps of P.R., 743 F.3d 278, 284-85 (1st Cir.

2014).    Being assigned disparate work from similarly situated

co-workers can constitute an adverse employment action in

support of a retaliation claim. See id. at 285-86 (collecting

cases).   Moreover, under Chapter VII (and likely under Chapter

151B as well), subjecting an employee to a hostile work

environment can constitute an adverse employment action for

purposes of a retaliation claim. Noviello, 398 F.3d at 89-91.

To prove retaliation in the form of a hostile work environment,

however, the plaintiff must still establish all the elements for

a hostile work environment claim. See id. at 89.

    To prevail on a retaliation claim, the plaintiff must also

establish a but-for causal connection between the protected

activity and the adverse employment action. Univ. of Tex. Sw.

Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013).     Mere temporal

proximity between the plaintiff’s complaint and the subsequent

adverse action is usually not enough to establish a causal

connection unless the plaintiff can also prove that the

individual knew of the protected conduct when he or she engaged

in the adverse action. Pomales, 447 F.3d at 85.



                                -12-
    While the plaintiff must ultimately prove all of the

elements of her claims for hostile work environment and/or

retaliation in order to prevail, the initial burden of

demonstrating a claim of discrimination is not intended to be

onerous and the plaintiff need not establish every element of

the prima facie case at the pleading stage. Tex. Dep’t of Cmty.

Affairs v. Burdine, 450 U.S. 248, 253 (1981) (as applied to

claim under Title VII); Sullivan v. Liberty Mut. Ins. Co., 825

N.E.2d 522, 530 (Mass. 2005) (as applied to claim under Chapter

151B); see also Rodriguez-Vives, 743 F.3d at 286.

         2.   Application

    As an initial matter, Posada has not exhausted her

administrative remedies with respect to her claims for race

discrimination.   Both Title VII and Chapter 151B require an

employee to exhaust the administrative process before filing a

civil suit in court and failure to do so normally precludes the

filing of that claim. Jorge v. Rumsfeld, 404 F.3d 556, 564 (1st

Cir. 2005) (as applied to claims under Title VII); Everett v.

357 Corp., 904 N.E.2d 733, 746-47 (Mass. 2009) (as applied to

claims under Chapter 151B).   The requirement of exhaustion is

excused, however, where the plaintiff can demonstrate that the

claims set forth in the civil complaint are based on acts of

discrimination that could reasonably be expected to have been

discovered by the MCAD or the EEOC during the course of their

                               -13-
investigation of the administrative claim. Everett, 904 N.E.2d

at 748 (citing Powers v. Grinnell Corp., 915 F.2d 34, 39 (1st

Cir. 1990)).

    Posada did not raise her claims of race discrimination in

her complaint to the MCAD or the EEOC.    Indeed, the MCAD in its

decision dismissing Posada’s claim of discrimination did not

mention allegations of race discrimination but rather limited

its discussion to sex discrimination.    Nor has plaintiff

demonstrated that the MCAD or the EEOC was reasonably likely to

discover potential race discrimination during their

investigations, given that she did not mention it in her

administrative complaint. See Patoski v. Jackson, 477 F. Supp.

2d 361, 363-64 (D. Mass. 2007) (“It cannot be assumed that EEOC

investigations are designed as fishing expeditions to uncover

all possible transgressions, especially if not alleged.”).

Accordingly, plaintiff has failed to exhaust her administrative

remedies with respect to her claims for race discrimination and

thus those claims will be dismissed.

    Furthermore, plaintiff concedes, as she must, that White

and Ronquillo cannot be held personally liable under Title VII.

The claims asserting individual liability against them under

Title VII will therefore also be dismissed.

    With respect to the remaining claims, Posada has alleged

enough facts to state plausible claims for both hostile work

                              -14-
environment and retaliation against ACP under both Title VII and

Chapter 151B and against White and Ronquillo personally under

Chapter 151B.   While Posada provides few details of how she was

threatened or harassed by her co-workers and supervisors, the

Court need not assume at the pleading stage that the complaint

lays out a fixed set of facts in support of her claims of

discrimination. Gorski v. N.H. Dep’t of Corr., 290 F.3d 466, 474

(1st Cir. 2002).   Nor is she required to establish every element

of the prima facie case at this stage. Rodriguez-Vives, 743 F.3d

at 286.   Further facts in support of her claims of

discrimination may be developed later through discovery.

    Posada has stated a plausible claim for hostile work

environment based on the alleged threatening and intimidating

conduct of Alvarado and the comments made and disparate work

assigned by Ronquillo.    The alleged threats made by Alvarado, if

sufficiently egregious, can alone constitute a hostile work

environment.    Even if those threats alone were not sufficiently

severe or pervasive, the cumulative effect of that intimidation,

combined with the conduct of Ronquillo, can have been severe

enough for purposes of a hostile work environment claim.    It is

also plausible that the alleged conduct was both objectively and

subjectively offensive because a reasonable person would feel

intimidated by threats of a co-worker and humiliated and



                                -15-
demeaned by embarrassing comments made or disparate work

assigned by a supervisor.

    Furthermore, Posada has alleged facts sufficient to support

vicarious liability of ACP on the basis of the conduct of

Alvarado and Ronquillo.   Posada allegedly reported Alvarado’s

misconduct to Ronquillo who apparently did nothing to address

the harassment.   Instead, he allegedly engaged in his own

discriminatory conduct thereafter.    It is a reasonable inference

that ACP knew, or should have known, about Alvarado’s misconduct

(especially after Posada reported it to her direct supervisor)

and thus it is plausible that ACP is liable for Alvarado’s

misconduct as a co-worker under both Title VII and Chapter 151B.

ACP can also be held vicariously liable under both statutes for

the alleged misconduct of Ronquillo as Posada’s supervisor.

    Moreover, Posada has stated a plausible claim for

retaliation.   She alleges that she reported Alvarado for sexual

harassment and that Ronquillo failed to take any action.

Rather, he assigned her a project to complete within an

unrealistic deadline.   After she failed to complete the project,

she was allegedly verbally attacked by both Ronquillo and White

which ultimately compelled her to resign.    It is reasonable to

infer that Ronquillo and White assigned Posada the subject

project in retaliation for her reporting the misconduct of a

male co-worker and that they were using the project as a pretext

                               -16-
for disciplining her or forcing her to resign.   It is also

plausible that Ronquillo subjected Posada to a hostile work

environment (by making embarrassing comments about her personal

life in front of her co-workers) in retaliation for her

protected conduct.

    For the same reasons that Posada has stated a plausible

claim as to ACP on the basis of the alleged misconduct of

Ronquillo and White, she has also stated plausible claims

against both Ronquillo and White personally under Chapter 151B.

While the allegations as to White are weaker, it is plausible

that he was aware of and complicit in Ronquillo’s alleged

retaliatory misconduct.   Furthermore, Posada alleges that both

Ronquillo and White verbally attacked her and that neither of

them permitted her to give two-weeks notice before resigning.

Those facts support an inference that White and Ronquillo were

colluding either to fire her or to force her to resign.

    Finally, the Court notes that, while Posada has not

specifically raised a claim for constructive discharge in her

amended complaint, she has alleged facts that plausibly support

such a claim.   To establish a claim for constructive discharge,

the plaintiff must demonstrate that she was subjected to

conditions “so severe and oppressive” that a reasonable person

in that position would have been compelled to resign. Ara v.

Tedeschi Food Shops, Inc., 794 F. Supp. 2d 259, 264 (D. Mass.

                               -17-
2011) (quoting Lee-Crespo v. Schering-Plough Del Caribe Inc.,

354 F.3d 34, 45 (1st Cir. 2003)).    Such a claim is likely

dependent upon Posada’s claims of hostile work environment.

                              ORDER

    For the foregoing reasons,

    1) plaintiff’s motion to strike the affidavits and exhibits

       attached to the motion to dismiss (Docket No. 23) is,

       with respect to the decisions of the Department of

       Unemployment Assistance, the MCAD and the EEOC, DENIED

       but is otherwise ALLOWED; and

    2) defendants’ motion to dismiss the amended complaint

       (Docket No. 20) is, with respect to plaintiff’s claims

       for race discrimination under Title VII and Chapter 151B

       and her claims against White and Ronquillo personally

       under Title VII, ALLOWED but is otherwise DENIED.



So ordered.


                                 /s/ Nathaniel M. Gorton______
                                 Nathaniel M. Gorton
                                 United States District Judge

Dated July 29, 2019




                              -18-
